Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ arguments and amendments dated 2/15/2022 in response to the office action dated 10/27/2021. The status of claims 1-61 are missing in 2/15/2022 amendments and attorney Davidson was contacted on 2/28/2022. The attorney authorized the examiner’s amendment to indicate the status of claims 1-61 as canceled. Claims 62-64, 66, 76-79 have been amended. In light of the claim amendments and arguments the pending claims 62-80 are allowed. The IDS filed 2/19/2022 has been considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Davidson on 2/28/2022. 
	1. CANCEL claims 1-61. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching the instantly claimed method of ameliorating amyloid lateral sclerosis (ALS) in a human patient with about 0.1-30 mg/day of posiphen. The closest prior art Greig and Klein disclose phenserine and posiphen in reducing amyloid precursor protein, its use in cognitive impairment disorders such as dementia and Alzheimer’s disease. The prior art do not teach or anticipate treating the motor neuron disease ALS with posiphen and in the effective amount as claimed. Claims 62-80 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627